


110 HR 5896 IH: Environmental Justice Enforcement Act

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5896
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Ms. Solis (for
			 herself and Mr. Hastings of Florida)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore, reaffirm, and reconcile legal rights and
		  remedies under civil rights statutes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Justice Enforcement Act
			 of 2008.
		2.FindingsCongress finds the following:
			(1)This Act is made
			 necessary by a decision of the Supreme Court in Alexander v. Sandoval, 532 U.S.
			 275 (2001) which established a new precedent for the interpretation of
			 statutory protections against discrimination that Congress has erected over a
			 period of almost 4 decades. The Sandoval decision limits statutory protections
			 by stripping victims of discrimination (defined under regulations that Congress
			 required Federal departments and agencies to promulgate to implement title VI
			 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000d et seq.)) of the right to bring action in Federal court to redress
			 the discrimination and by casting doubt on the validity of the regulations
			 themselves.
			(2)The Sandoval decision established a new
			 precedent for the interpretation of title VI of the
			 Civil Rights Act of 1964. In 1964
			 Congress adopted title VI of the Civil Rights
			 Act of 1964 to ensure that Federal dollars would not be used to
			 subsidize or support programs or activities that discriminated on racial,
			 color, or national origin grounds.
			(3)From the outset,
			 Congress and the executive branch made clear that the regulatory process would
			 be used to ensure broad protections for beneficiaries of the law. The first
			 regulations promulgated by the Department of Justice under title VI of the
			 Civil Rights Act of 1964 forbade the
			 use of criteria or methods of administration which have the effect of
			 subjecting individuals to discrimination . . . (section 80.3 of title
			 45, Code of Federal Regulations) and prohibited retaliation against persons
			 participating in litigation or administrative resolution of charges of
			 discrimination brought under the Act. These regulations were drafted by the
			 same executive branch officials who played a central role in drafting title VI
			 of the Civil Rights Act of
			 1964.
			(4)These regulations
			 have never been invalidated. In 1966, Congress considered and rejected a
			 proposal to invalidate the disparate impact regulations promulgated pursuant to
			 title VI of the Civil Rights Act of
			 1964. The Supreme Court has recognized that Congress’s failure to
			 disapprove regulations implies that the regulations accurately reflect
			 congressional intent. North Haven Bd. of Educ. v. Bell, 456 U.S. 512, 533–34
			 (1982).
			(5)Title VI of the
			 Civil Rights Act of 1964 was designed to confer a benefit on persons who were
			 discriminated against. Title VI of such Act relied heavily on private attorneys
			 general for effective enforcement. Congress acknowledged that it could not
			 secure compliance solely through enforcement actions initiated by the Attorney
			 General. Newman v. Piggie Park Enterprises, 390 U.S. 400 (1968) (per
			 curiam).
			(6)The Supreme Court
			 has made it clear that individuals suffering discrimination in violation of
			 title VI of the Civil Rights Act of 1964 have a private right of action in the
			 Federal courts, and that this is necessary for effective protection of the law,
			 although Congress did not make such a right of action explicit in the statute.
			 Cannon v. University of Chicago, 441 U.S. 677 (1979).
			(7)Notwithstanding the
			 decision of the Supreme Court in Cort v. Ash, 422 U.S. 66 (1975) to abandon
			 prior precedent and require explicit statutory statements of a right of action,
			 Congress and the Courts both before and after Cort have recognized an implied
			 right of action under title VI of the Civil Rights Act of 1964. For example,
			 Congress has consistently provided the means for enforcing the statutes. In
			 1972, Congress established a right to attorney’s fees in private actions
			 brought under title VI of the Civil Rights Act
			 of 1964.
			(8)The right of
			 action regulations were congressionally mandated and their promulgation was
			 specifically directed by Congress under section 602 of that Act (42 U.S.C.
			 2000d–1) to effectuate the antidiscrimination provisions of the
			 statute. Title VI of the Civil Rights Act of
			 1964 stressed the importance of the regulations by requiring them to
			 be approved by the President.
			(9)Regulations that
			 prohibit practices that have the effect of discrimination are consistent with
			 prohibitions of disparate treatment that require a showing of intent, as the
			 Supreme Court has acknowledged in the following decisions:
				(A)A disparate impact
			 standard allows a court to reach discrimination that could actually exist under
			 the guise of compliance with the law. Griggs v. Duke Power Co., 401 U.S. 424
			 (1971).
				(B)Evidence of a
			 disproportionate burden will often be the starting point in any analysis of
			 unlawful discrimination. Village of Arlington Heights v. Metropolitan Hous.
			 Dev. Corp., 429 U.S. 252 (1977).
				(C)An invidious
			 purpose may often be inferred from the totality of the relevant facts,
			 including, where true, that the practice bears more heavily on one race than
			 another. Washington v. Davis, 426 U.S. 229 (1976).
				(D)The disparate
			 impact method of proof is critical to ferreting out stereotypes underlying
			 intentional discrimination. Watson v. Fort Worth Bank & Trust, 487 U.S. 977
			 (1988).
				(10)The
			 interpretation of title VI of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000d et seq.) as prohibiting practices that
			 have disparate impact and that are not justified as necessary to achieve the
			 goals of the programs or activities supported by the Federal financial
			 assistance is powerfully reinforced by the use of such a standard in enforcing
			 title VII of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e et seq.). When the Supreme Court ruled against
			 the application of a disparate impact standard under title VII, Congress
			 specifically reinstated it as law in the Civil Rights Act of 1991 (Public Law
			 102–166; 105 Stat. 1071).
			(11)By reinstating a
			 private right of action under title VI of the Civil Rights Act of 1964, Congress is not
			 acting in a manner that would expose entities subject to that title to unfair
			 findings of discrimination. The legal standard for a disparate impact claim has
			 never been structured so that a finding of discrimination could be based on
			 numerical imbalance alone.
			(12)In contrast, a
			 failure to reinstate or confirm a private right of action would leave
			 vindication of the rights to equality of opportunity solely to Federal
			 agencies, which may fail to take necessary and appropriate action because of
			 administrative overburden or other reasons. Action by Congress to specify a
			 private right of action is necessary to ensure that persons will have a remedy
			 if they are denied equal access to education, housing, health, environmental
			 protection, transportation, and many other programs and services by practices
			 of entities subject to title VI of the Civil Rights Act of 1964 that result in
			 discrimination.
			(13)Following the
			 Supreme Court’s decision in Sandoval, courts have dismissed numerous claims
			 brought under the regulations promulgated pursuant to title VI of the
			 Civil Rights Act of 1964 that
			 challenged actions with an unjustified discriminatory effect.
			(14)The right to
			 maintain a private right of action under a provision added under this Act to
			 title VI of the Civil Rights Act of 1964 will be effectuated by a waiver of
			 sovereign immunity in the same manner as sovereign immunity is waived under the
			 remaining provisions of that title.
			3.Prohibited
			 discriminationSection 601 of
			 the Civil Rights Act of 1964 (42
			 U.S.C. 2000d) is amended—
			(1)by striking
			 No and inserting (a) No; and
			(2)by adding at the
			 end the following:
				
					(b)(1)(A)Discrimination
				(including exclusion from participation and denial of benefits) based on
				disparate impact is established under this title only if—
								(i)a person aggrieved by discrimination
				on the basis of race, color, or national origin (referred to in this title as
				an aggrieved person) demonstrates that an entity subject to this
				title (referred to in this title as a covered entity) has a
				policy or practice that causes a disparate impact on the basis of race, color,
				or national origin and the covered entity fails to demonstrate that the
				challenged policy or practice is related to and necessary to achieve the
				nondiscriminatory goals of the program or activity alleged to have been
				operated in a discriminatory manner; or
								(ii)the aggrieved person demonstrates
				(consistent with the demonstration required under title VII with respect to an
				alternative employment practice) that a less discriminatory
				alternative policy or practice exists, and the covered entity refuses to adopt
				such alternative policy or practice.
								(B)(i)With respect to
				demonstrating that a particular policy or practice causes a disparate impact as
				described in subparagraph (A)(i), the aggrieved person shall demonstrate that
				each particular challenged policy or practice causes a disparate impact, except
				that if the aggrieved person demonstrates to the court that the elements of a
				covered entity’s decisionmaking process are not capable of separation for
				analysis, the decisionmaking process may be analyzed as one policy or
				practice.
								(ii)If the covered entity demonstrates
				that a specific policy or practice does not cause the disparate impact, the
				covered entity shall not be required to demonstrate that such policy or
				practice is necessary to achieve the goals of its program or activity.
								(2)A demonstration that a policy or
				practice is necessary to achieve the goals of a program or activity may not be
				used as a defense against a claim of intentional discrimination under this
				title.
						(3)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
						(c)No person in the
				United States shall be subjected to discrimination, including retaliation,
				because such person opposed any policy or practice prohibited by this title, or
				because such person made a charge, testified, assisted, or participated in any
				manner in an investigation, proceeding, or hearing under this
				title.
					.
			4.Rights of
			 actionSection 602 of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000d–1) is amended—
			(1)by inserting
			 (a) before Each Federal department and agency which is
			 empowered; and
			(2)by
			 adding at the end the following:
				
					(b)Any person
				aggrieved by the failure of a covered entity to comply with this title,
				including any regulation promulgated pursuant to this title, may bring a civil
				action in any Federal or State court of competent jurisdiction to enforce such
				person’s
				rights.
					.
			5.Right of
			 recoveryTitle VI of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000d et seq.) is amended by inserting after section 602 the following:
			
				602A.Actions
				brought by aggrieved persons
					(a)Claims Based on
				Proof of Intentional DiscriminationIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful intentional discrimination (not a practice that is unlawful because of
				its disparate impact) prohibited under this title (including its implementing
				regulations), the aggrieved person may recover equitable and legal relief
				(including compensatory and punitive damages), attorney’s fees (including
				expert fees), and costs, except that punitive damages are not available against
				a government, government agency, or political subdivision.
					(b)Claims Based on
				the Disparate Impact Standard of ProofIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful discrimination based on disparate impact prohibited under this title
				(including its implementing regulations), the aggrieved person may recover
				equitable relief, attorney’s fees (including expert fees), and
				costs.
					.
		
